Exhibit 10.10

RESTRICTED STOCK GRANT AGREEMENT

PURSUANT TO THE NN, INC.

2011 STOCK INCENTIVE PLAN

This Restricted Stock Grant Agreement (“Agreement”) is made as of
                     by NN, Inc. (the “Company”) and
                    (“Grantee”) to effect an award of restricted stock by
Company to Grantee on the terms and conditions set forth below:

1. Award of Restricted Stock. As of the above-entered date, subject to the
terms, conditions and restrictions set forth herein, the Company grants and
issues to Grantee                     shares of the Company’s common stock (the
“Granted Stock”).

2. Governing Plan. The Granted Stock shall be granted pursuant to and (except as
specifically set forth herein) subject in all respects to the applicable
provisions of the NN, Inc. 2011 Stock Incentive Plan (“Plan”), which are
incorporated herein by reference. Terms not otherwise defined in this Agreement
have the meanings ascribed to them in the Plan.

3. Restrictions on the Granted Stock.

(a) No Transfer. The shares of Granted Stock (including any shares received by
Grantee with respect to shares of Granted Stock as a result of stock dividends,
stock splits or any other form of recapitalization or a similar transaction
affecting the Company’s securities without receipt of consideration) may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
alienated or encumbered during the Restricted Period.

(b) Vesting. The restrictions imposed under Section 3(a) will be removed from
the Granted Stock as set forth on the Vesting Schedule attached hereto as
Exhibit “A”. Removal of the restrictions imposed under Section 3(a) from
particular shares of Granted Stock is referred to as “vesting” of those shares
and shares from which the restrictions have been removed are referred to as
“vested.”

4. Voting and Other Rights. During the period prior to vesting, except as
otherwise provided herein, Grantee will have all of the rights of a shareholder
with respect to all of the Granted Stock, including without limitation the right
to vote such Granted Stock and the right to receive all dividends or other
distributions with respect to such Granted Stock. In connection with the payment
of such dividends or other distributions, the Company will be entitled to deduct
from any amounts otherwise payable by the Company to Grantee (including without
limitation salary or other compensation) any taxes or other amounts required by
any governmental authority to be withheld and paid over to such authority for
Grantee’s account.

5. Certification, Escrow and Delivery of Shares.

(a) Certificates. Each certificate representing any unvested portion of the
Granted Stock will be endorsed with a legend substantially as set forth below,
as well as such other legends as the Company may deem appropriate to comply with
applicable laws and regulations:



--------------------------------------------------------------------------------

The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of           , between the Company and the holder of such
securities, pursuant to the NN, Inc. 2011 Stock Incentive Plan (copies of which
are available for inspection at the offices of the Company).

(b) Escrow. With respect to each unvested share of Granted Stock (including any
shares received by Grantee with respect to shares of Granted Stock that have not
yet vested as a result of stock dividends, stock splits or any other form of
recapitalization or a similar transaction affecting the Company’s securities
without receipt of consideration), the Secretary of the Company, or such other
escrow holder as the Secretary may appoint, will retain physical custody of the
certificate representing such share until such share vests.

(c) Delivery of Certificates. As soon as reasonably practicable after the
vesting of any Granted Stock, the Company will release the certificate(s)
representing such vested Granted Stock to Grantee. If other still unvested
shares of Granted Stock are also represented by the same stock certificate as
vested shares, then such certificate will be retired and new certificates
representing the vested and unvested portions of the Granted Stock will be
issued in place of the existing certificate. The certificate representing the
vested Granted Stock will be delivered to Grantee and the certificate
representing the still unvested shares of Granted Stock will be retained by the
escrow holder.

6. Additional Agreements.

(a) Tax Matters. The Granted Stock is subject to appropriate income tax
withholding and other deductions required by applicable laws or regulations, and
Grantee and his successors will be responsible for all income and other taxes
payable as a result of grant or vesting of the Granted Stock or otherwise in
connection with this Agreement. The Company is not required to provide any
gross-up or other tax assistance. Grantee understands that Grantee may make an
election pursuant to Section 83(b) of the Internal Revenue Code (the “Code”)
within thirty (30) days after the date Grantee acquired the Granted Stock
hereunder, or comparable provisions of any state tax law, to include in
Grantee’s gross income the fair market value (as of the date of acquisition) of
the Granted Stock. Grantee may make such an election only if, prior to making
any such election, Grantee (a) notifies the Company of Grantee’s intention to
make such election, by delivering to the Company a copy of the fully-executed
Section 83(b) Election Form attached hereto as Exhibit “B”, and (b) pays to the
Company an amount sufficient to satisfy any taxes or other amounts required by
any governmental authority to be withheld or paid over to such authority for
Grantee’s account, or otherwise makes arrangements satisfactory to the Company
for the payment of such amounts through withholding or otherwise. Grantee
understands that if Grantee does not make a proper and timely Section 83(b)
election, generally under Section 83 of the Code, at the time the forfeiture
restrictions applicable to the Granted Stock lapse, Grantee will recognize
ordinary income and be taxed in an amount equal to the fair market value (as of
the date the forfeiture restrictions lapse) of the Granted Stock less the
Acquisition Consideration paid



--------------------------------------------------------------------------------

for the Granted Stock. Grantee acknowledges that it is Grantee’s sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b), even if Grantee requests the Company or its representative to
make this filing on Grantee’s behalf. Grantee is relying solely on Grantee’s
advisors with respect to the decision as to whether or not to file a
Section 83(b) election.

(b) Independent Advice; No Representations. Grantee acknowledges that (i) (s)he
was free to use professional advisors of his choice in connection with this
Agreement, has received advice from her/his professional advisors in connection
with this Agreement, understands its meaning and import, and is entering into
this Agreement freely and without coercion or duress; and (ii) (s)he has not
received and is not relying upon any advice, representations or assurances made
by or on behalf of the Company or any Company affiliate or any employee of or
counsel to the Company regarding any tax or other effects or implications of the
Granted Stock or other matters contemplated by this Agreement.

(c) Value of Granted Stock. No representations or promises are made to Grantee
regarding the value of the Granted Stock or Company’s business prospects.
Grantee acknowledges that information about investment in Company stock,
including financial information and related risks, is contained in Company’s SEC
reports which have been made available for Grantee’s review at any time before
Grantee’s acceptance of this Agreement. Further, Grantee understands that the
Company does not provide tax or investment advice and acknowledges Company’s
recommendation that Grantee consult with independent specialists regarding such
matters. Sale or other transfer of the Company stock may be limited by and
subject to Company policies as well as applicable securities laws and
regulations.

(d) Adjustment in Capitalization. In the event of an Adjustment Event that is a
merger, consolidation, reorganization, liquidation, dissolution or other similar
transaction, then the Award pursuant to Section 1 of this Agreement shall be
deemed to pertain to the securities and other property, including cash, to which
a holder of the number of shares equal to the Granted Stock would have been
entitled to receive in connection with such Adjustment Event; provided, that any
securities issued to Grantee in respect of unvested Granted Shares will be
subject to the same restrictions and vesting provisions that were applicable to
the Granted Stock for which they were issued.

(e) Change of Control. Upon a Change of Control, vesting shall occur, if at all,
with respect to the Granted Stock in accordance with Article 15 of the Plan.

(f) Termination of Employment. Upon a Termination of Employment, any unvested
Granted Stock shall be forfeited.

(g) No Right to Continued Employment. This Agreement does not confer upon
Grantee any right to continue as an employee of the Company or its affiliate or
to any particular employment tenure, nor does it limit in any way the right of
Company or its affiliate to terminate Grantee’s services to the Company or its
affiliate at any time, with or without cause.



--------------------------------------------------------------------------------

7. General.

(a) Successors and Assigns. This Agreement is personal in its nature and Grantee
may not assign or transfer his/her rights under this Agreement.

(b) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

 

To the Company:

  

NN, Inc.

2000 Waters Edge Drive, Suite 12

Johnson City, TN 37604

Attention: William C. Kelly, Jr.

To Grantee: At his/her address of record as maintained in the Company’s files

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.

(c) Entire Agreement. Except as this Agreement may expressly provide otherwise,
this Agreement, the Addendum and the Plan constitute the entire agreement and
understanding of the Company and Grantee with respect to the subject matter
hereof and thereof, and supersede all prior written or verbal agreements and
understandings between Grantee and the Company relating to such subject matter.
This Agreement may only be amended by written instrument signed by Grantee and
an authorized officer of the Company.

(d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.



--------------------------------------------------------------------------------

(e) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.

(f) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.

(g) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Grantee and the Company.

(h) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.

 

NN, INC. By:     Name:   William C. Kelly, Jr. Title   Vice President



--------------------------------------------------------------------------------

EXHIBIT “A”

VESTING SCHEDULE

The restrictions imposed in Section 3(a) of the Agreement shall be removed from
the Granted Stock according to the following table:

 

Amount of Granted Stock   

Date Restrictions Removed

   1st anniversary of the Agreement    2nd anniversary of the Agreement    3rd
anniversary of the Agreement



--------------------------------------------------------------------------------

EXHIBIT “B”

TO RESTRICTED STOCK GRANT AGREEMENT

PURSUANT TO THE

NN, INC., 2011 STOCK INCENTIVE PLAN

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY

IN GROSS INCOME IN YEAR OF TRANSFER

INTERNAL REVENUE CODE § 83(b)

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below, and supplies the following
information in accordance with the regulations promulgated thereunder:

 

  1. Name, address and taxpayer identification number of the undersigned:

 

         

Taxpayer SSN.:                                         

 

  2. Description of property with respect to which the election is being made:

                         shares of common stock (“Common Stock”) of NN, Inc., a
Delaware corporation (“the Company”)

 

  3. Date on which property was transferred:
                                                     

 

  4. Taxable year to which this election relates:
                                                 

 

  5. Nature of the restrictions to which the property is subject:

The Common Stock vests according to the following schedule:

The Common Stock is non-transferable in the taxpayer’s hands, prior to vesting
and payment of any required consideration and tax-related amounts.

 

  6. Fair market value of the property:

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is
$             per share.

 

  7. Amount paid for the property:

The amount paid by the taxpayer for said property is $                     per
share.

 

  8. Furnishing statement to employer:

A copy of this statement has been furnished to the Company.



--------------------------------------------------------------------------------

Date:                                   Signature               Printed Name

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Grant. This filing should be
made by registered or certified mail, return receipt requested. The taxpayer
must retain two (2) copies of the completed form for filing with his or her
Federal and state tax returns for the current tax year and an additional copy
for his or her records.